Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 28, 2018

                                      No. 04-17-00492-CR

                                Oscar Mauricio Paredes PEREZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10052
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

       The appellant’s brief was originally due to be filed on January 22, 2018. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
February 21, 2018.

       On February 21, 2018, the appellant filed a motion requesting an additional thirty-day
extension of time to March 23, 2018. By order dated February 23, 2018, this court granted the
motion and extended the deadline to March 23, 2018. Our order stated, “THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The Appellant’s
brief must be filed by March 23, 2018.”

        Appellant’s brief has not been filed. Appellant’s attorney is therefore ORDERED to
respond to this court in writing within ten days from the date of this order. The response should
state a reasonable explanation for failing to timely file the brief and demonstrate the steps being
taken to remedy the deficiency. If appellant’s attorney fails to file an adequate response within
ten days, this appeal will be abated to the trial court for an abandonment hearing, and the trial
court will be asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court